DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1and 4-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li Z NPL in view of mutant silkworms NPL and Vegh NPL (of record)
Regarding claims 1and 5-6 and 10, Li Z NPL teaches transgenic silkworm antibacterial silk with flurorescence (genetically modified silk worm, bombyx mori) (abstract).

Mutant silkworms NPL teaches that genetically modified fluorescent silk can be incorporated into fabrics or clothing.  It would have been obvious to incorporate the modified silk of Li Z NPL into clothing for purposes of providing consumer use of the product.  Additionally, silk incorporated into clothing would exposed to visible light at some point with the user wears the clothing and thus the resulting effects would inherently occur.
Vegh NPL teaches that mkate2 silk (killer red) has known phototoxicity.  It would have been obvious to substitute one known transgenic silk for another since this would have been a simple substitution which would have yielded predictable results.
Regarding claim 11, the references do not teach applying as an ointment however in light of the known effects of microbial reduction, it would have been obvious to apply as an ointment for purposes of killing microbes.
Regarding claims 4, the references render the invention of claim 1 obvious but fail to further teach mkate2 silk.  Vegh NPL teaches that mkate2 silk (killer red) has known phototoxicity.  It would have been obvious to substitute one known transgenic silk for another since this would have been a simple substitution which would have yielded predictable results. 
Regarding claim 7-9, Vegh NPL teaches the effects of light intensity and wavelength range on photoxicity (see tables).  One of ordinary skill would have found it obvious to base the time based on pathogen types for purposes of sufficient microbial destruction.  Additionally, referring to the time required to kill ecoli, page 14 of Vegh NPL teaches the correlation of time with the amount of bleaching power and wavelength (appears to follow y= -mx+b.)  In light of the teachings of the references, one of ordinary skill would have found the claimed predetermined time amounts obvious and discoverable thorugh routine experimentation.).
Regarding claims 13-20, the references teach a surface but not fruits or vegetables.  Applying sanitizing agents to fruits and vegetables are known in the art.  It would have been obvious to apply to fruits or vegetables in order to expand the uses of the composite invention discussed above and increase profitability. 
Response to Arguments
Applicant's arguments 4/21/2021 have been fully considered but they are not persuasive. Applicant argues that although Li NPL teaches normal light, Li NPL does not teach visible light for excitation that results in antimicrobial effects (page 11). Silk incorporated into clothing would exposed to visible light at some point with the user wears the clothing and thus the resulting effects would inherently occur.  Applicant argues that Mutant Silkworms NPL is not in the field of disinfection of surface of an object (page 14).  Mutant silkworms NPL teaches that genetically modified fluorescent silk can be incorporated into fabrics or clothing.  Li Z NPL teaches transgenic silkworm antibacterial silk with flurorescence.  The resulting effects would inherently occur absent evidence to the contrary in the composite invention.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRESTON SMITH/               Examiner, Art Unit 1792